DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bennett David on November 8 2021. 

Claim 45 has been amended as follows:
45.	 (Amended) “The method of claim 36, wherein each beam is associated with a direction and/or a width”. 

Allowable Subject Matter
Claims 36-41 and 45-55 renumbered as claims 1-17 are allowed.
The following is an examiners statement of reasons for allowance.

Regarding Claim 36, the prior art references taken individually or in combination fails to particularly disclose or render obvious the claim limitations of, “A method of transmitting 

Regarding Claim 55, the prior art references taken individually or in combination fails to particularly disclose or render obvious the claim limitations of, “A device for transmitting reference signals (RS) from a first station using a transmit antenna with a number of antenna ports to a second station for determining 4 of 6Application Ser. No. 16/616520Attorney Docket No. 4015-11031Client Docket No. P071248US01channel state information (CSI) of a radio channel between the first station and the second station, the device comprising: processing circuitry; memory containing instructions executable by the processing circuitry whereby the device is operative to: define a first set of precoders for the number 

2.	The dependent claims 37-41 and 45-54 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461